Judge MARQUEZ
dissenting.
I respectfully dissent. In my view, the procedures followed in this case substantially complied with those mandated by the statutes, including § 19-3-505(7)(b), C.R.S.2003, requiring a dispositional hearing. In addition, the majority ignores the statutory requirement of § 19-3-604(3), C.R.S.2003, that in considering termination of the parent-child legal relationship, the court should give primary consideration to the physical, mental, and emotional conditions and needs of the child. See § 19-3-100.5(2), C.R.S.2003 (the health and safety of the child is the paramount concern). Therefore, I would affirm.
Father was incarcerated before the child was one year old, and at that time he had seen the child only on three or four occasions. Prior to termination, father filed a motion seeking visitation in which he indicated that on October 23, 2002 he was released to a halfway house operated by community corrections. At that time, father anticipated that he would be released on parole on March 28, 2003. The termination hearing was held in January 2003 when the child was five and one-half years old. Father then testified that he was still at the halfway house.
Father asserts four contentions on appeal: (1) the court improperly entered an adjudication as to him, (2) the court did not give him the opportunity to rehabilitate himself, (3) the court failed to consider and eliminate less drastic alternatives, and (4) termination of parental rights was pursued for inappropri'ate reasons. In determining that the judgment should be reversed, the majority focuses on its perception that the trial court failed to provide a dispositional hearing. However, I would reject each of father’s contentions.
I. Adjudication
The record does not support father’s contention regarding an improper adjudication.
Section 19-3-505, C.R.S.2003, sets forth the requirements for the adjudicatory hearing, findings, and adjudication. At the adjudicatory hearing, the court considers whether the allegations of the petition are supported by a preponderance of the evidence. Section 19 — 3—505(1), C.R.S.2003.
Here, on April 4, 2001, father signed a stipulation to continue the adjudication, which the court subsequently accepted by written order. In the stipulation, father agreed that if he had not successfully complied with the conditions, “or there is a need for continued Court involvement, the Court may enter an adjudication.” Father also admitted “that [the child] is a dependent and neglected child because he is out of control through no fault of his own as alleged in ... the [Dependency and Neglect] Petition.” *462The trial court ruled that the basis for the adjudication was a need for continuing court involvement in this matter that would persist for a long period.
In view of father’s stipulation, his continuous incarceration, and his lack of contact with the child, the petition was supported by the evidence. Therefore, his claim that the adjudication did not comply with the stipulation must be rejected.
II. Rehabilitation and Dispositional ; Hearing
In my view, the court also substantially complied with the statutory requirements regarding rehabilitation and dispositional hearings:
When the trial court substantially complies with the statute, there is a presumption of no prejudice to a parent in a termination hearing. C.S. v. People, 83 P.3d 627 (Colo.2004).
Section 19 — 3—505(7)(b) provides in pertinent part, “The court shall [after adjudica-' tion] hold a dispositional hearing, but such hearing may be continued on the motion of any interested party or on the motion of the court.”
Section 19-3-507(1)(a), C.R.S.2003, provides that “[ajfter making an order of adjudication, the court shall hear evidence on the question of the proper disposition best serving the interests of the child and the public.” When the proposed disposition is termination of the parent-child legal relationship, the hearing on termination cannot be held on the same date as the adjudication, and the dispo-sitional hearing can be continued to the earliest available date for a hearing. Section 19-3-608(1), C.R.S.2003. Thus, the court generally treats the initial hearing after an adjudication of dependency and neglect as a “dispositional hearing.” People in Interest of C.L.S., 934 P.2d 851, 853 (Colo.App.1996).
However, a treatment plan is not always required. “When the decree does not terminate the parent-child legal relationship, the court shall approve an appropriate treatment plan_” Section 19-3-508(1)(emphasis added). Section, 19-3-508(1)(e)(I), C.R.S.2003, states,
Except where the proposed disposition is termination of the parent-child legal relationship, the court shall approve an appropriate treatment plan.... However, the court may find that an appropriate treatment plan cannot be devised as to a particular respondent ... due to unfitness of the parents as set forth in Section 19—3— 604(1)(b) [C.R.S.2003],
(Emphasis added.) See generally People in Interest of T.W., 797 P.2d 821 (Colo.App.1990)(rejecting contention that trial court erred in refusing to adopt treatment plan).
Several dispositional alternatives are available to the court, and they include termination of the parent-child legal relationship. People in Interest of A.M.D., 648 P.2d 625 (Colo.1982)(an order adjudicating a child dependent or neglected vests the court with extensive and flexible dispositional remedies, including termination of parental rights). While the majority relies on C.L.S. to support its position on the need for a treatment plan, C.L.S. was decided in 1996, and § 19-3-508(1)(e)(I) has since been amended.
Here, the permanency goals in the family services plan were: first, permanent placement with relatives through guardianship or permanent custody and, as a concurrent goal added in June 2001, permanent placement with relatives through adoption. The court, when adjudicating the child dependent and neglected as to father, ruled that the recommendations of the family services plan were “appropriate and hereby entered by the court.” Because father stipulated to a continued adjudication, the approval of the treatment plan here, preceded, rather than followed, entry of the adjudication order, as is contemplated by the statutes. See People in Interest of A.K.R., 765 P.2d 1031 (Colo.App.1988).
Following the termination hearing, the trial court ruled that the initial treatment plan related to father’s stipulation to continue the adjudication and was “appropriate” at the time “since [father] was incarcerated and therefore did not have the ability to engage in any treatment or therapy.” It further ruled that father was unfit based on § 19-3-*463604(1)(b) and found that “no appropriate treatment plan can be devised in this case.”
Although father argues that there was no dispositional hearing or other treatment plan approved at the time of adjudication, § 19-3-604(1)(b) provides that parental rights may be terminated if no treatment plan can be devised to address the unfitness of the parent. The criteria for determining that no appropriate treatment plan can be devised to address unfitness include the “[ejmotional illness, mental illness, or mental deficiency of the parent of such duration or nature as to render the parent unlikely within a reasonable time to care for the ongoing physical, mental, and emotional needs and conditions of the child.” Section 19—3—604(1)(b)(I), C.R.S.2003.
Father’s psychological evaluation resulted in a diagnosis of generalized anxiety disorder and antisocial personality disorder. The Department was not aware of these results until several months after the adjudication.
The Department’s expert testified that the child needed a “nurturing, understanding, nonimpulsive nonreactive parent” who is able to “put the child’s needs ahead of his or her own” and that father could not obtain these skills within a reasonable time. According to the expert, father had “long term chronic” and “ingrained” personality disorder.
Based on the expert’s testimony and written reports, the trial court found that father “has a diagnosed emotional illness” that is “longstanding” and of “such duration or nature as to render him unlikely within a reasonable period of time to be able to” adequately parent and meet the child’s needs. The court thus concluded, with record support, that although the initial treatment plan, which required only cooperation, was suitable because of father’s continued incarceration, no appropriate treatment plan could be devised to address his unfitness. See §§ 19-1-103(10), 19—3—604(1)(b)(I), C.R.S.2003.
Although the expert expected that father would have benefited from therapy if it had been provided to him before the hearing, when asked if it would have been sufficient in a reasonable period of time to enable father to parent, the expert responded that he did not think so for this particular special-needs child.
In addition, there was ample evidence presented that the child would need advanced parenting skills. He was diagnosed with oppositional defiance disorder and reactive attachment disorder, which made him unable to build a secure attachment or trust-based relationship with his caregiver. As the majority points out, the petition in dependency and neglect described the child’s severe behavior problems, including assault on teachers and other children, as well as self-destructive behavior. The court found that at the time of placement at the treatment center the child was very aggressive, oppositional, self-abusive, and hostile. The court also found that he still has profound needs.
During the pendency of this case, and while fathér was incarcerated, the child was able to establish a primary attachment with his grandmother only after a highly structured, long-term process that included extensive therapy for the child and the grandmother. It is undisputed that the child does not have any relationship with father, who has been incarcerated most of the child’s life.
The court found that the child has not been in placement with either parent since sometime in 1999, father had seen him only on three or four occasions, all prior to commencement of this action, and father is a stranger to the child. One of the child’s therapists testified that the child’s attachment with his grandmother would be at risk if father were to have parenting time with him.
Thus, in my view, the court substantially complied with the statutory provisions, and father was accorded due process.
The state has a compelling interest in assuring that children in Colorado are neither neglected or dependent and, more affirmatively, that they are provided with a stable home atmosphere in which they may progress physically, intellectually, and emotionally. Thus, if a parent, because of a mental or emotional condition, cannot be expected to provide such a home for a child within a reasonable period, the state’s compelling interest in the welfare of that child justifies the *464termination of that parent’s rights, as it did here. See People in Interest of E.I.C., 958 P.2d 511 (Colo.App.1998); see also People in Interest of A.M.D., supra (due process of law is accorded in a termination proceeding when the grounds for termination under § 19-3-604 are established by clear and convincing evidence and the underlying dependency and neglect determination is established by a preponderance of the evidence); People in Interest of M.H., 855 P.2d 15 (Colo.App.1992)(parental right to due process is subject to the power of the state to act in the child’s best interest).
III. Less Drastic Alternatives
Further, before entering the order of termination, the trial court adequately considered and eliminated less drastic alternatives. See People in Interest of D.L.C., 70 P.3d 584 (Colo.App.2003).
In considering the termination of the parent-child legal relationship, the court should give primary consideration to the physical, mental and emotional conditions and needs of the child. Section 19-3-604(3); C.S. v. People, supra; People in Interest of M.B., 70 P.3d 618 (Colo.App.2003); People in Interest of D.L.C., supra. As the legislative declaration states, the health and-safety of the child is the paramount concern. Section 19-3-100.5(2).
“Thus, long-term placement or legal guardianship with a relative is not a viable less drastic alternative if the child needs a stable, permanent home that can be assured only by adoption.” People in Interest of M.B., supra, 70 P.3d at 627.
Here, the trial court specifically considered custody in the child’s grandmother without termination. The court determined, however, “that such an order would only create uncertainty and serve no purpose for [the child],” would not serve his needs or improve his behavior, and would only cause problems for his caregiver and aggravate the child’s own problems.
The record supports the court’s finding rejecting guardianship or custody as a less drastic alternative to termination, and that finding may not be disturbed on review. See People in Interest of C.A.K., 652 P.2d 603 (Colo.1982).
IV. Termination
Nor would I conclude that termination of father’s parental rights violated his fundamental liberty interest in the care, custody, and management of his child.
The interest of parents in the care, custody, and management of their children implicates a fundamental liberty interest, and termination of parental rights requires a compelling state interest. See People in Interest of E. I. C., supra. Here, the state had a sufficient compelling interest in protecting the child to justify termination of father’s parental rights. See People in Interest of E.I.C., supra.
For these reasons I would affirm.